BAUM, Senior Judge:
Appellant has assigned one error before this Court, that an unsuspended bad-conduct discharge is an inappropriately severe sentence in view of the fact that appellant was convicted of only two minor offenses. I agree. Contrary to the assertions of Government counsel, 8-day and 46-day unauthorized absences are not “lengthy” absences. They are in fact, relatively short. Furthermore, it is noted that for appellant’s first year and a half in the Corps he was a good Marine, receiving four sets of proficiency and conduct marks of 4.3 and 4.4 and advancing to lance corporal. As this Court stated in United States v. Browder, No. 77 1019 (N.C.M.R. 22 June 1977): “If the accused’s record and offense do not warrant a punitive discharge neither his inability to adjust to military service nor his desire for discharge can transform an inappropriate sentence into a just penalty.” Finally, we are concerned by the military judge’s treatment of the not guilty plea as “some evidence” of appellant’s “commitment not to fulfill” his obligation to the Marine Corps and, thus, a factor considered by the judge as justification for the bad-conduct discharge. This was error. While a guilty plea properly may be considered as a matter in mitigation, United States v. Rake, 11 U.S.C.M.A. 159, 28 C.M.R. 383 (1960); United States v. Friborg, 8 U.S.C.M.A. 515, 25 C.M.R. 19 (1957), the converse does not necessarily follow. A plea of not guilty is not a matter for consideration in aggravation. The bad-conduct discharge is set aside.
The findings of guilty and so much of the sentence as provides for confinement for 45 days, forfeiture of $50.00 per month for 2 *867months and reduction in rate to E-l are affirmed.